382 F.2d 991
The STUYVESANT INSURANCE COMPANY, Plaintiff-Appellee,v.Audrey R. KELLY, Commissioner of Insurance of theCommonwealth of Pennsylvania, Defendant-Appellant, and DeanConstruction Company, Inc., and The New Atlantic Beach Hoteland Cabana Club, Inc., Defendants-Appellees, and Helen T.Johnson, as Administratrix of the Estate of Alma W. Taylor,deceased, Hilda Berg, Sidney Berg, Frank L. Newburger, Jr.,and Dorothy E. Newburger, Defendants.
No. 29, Docket 30683.
United States Court of Appeals Second Circuit.
Argued Sept. 20, 1967.Decided Oct. 3, 1967.

David A. Ticktin, New York City (Ticktin & Bleich, New York City, on the brief), for plaintiff-appellee.
Richard Rodwin, New York City (Rodwin, Rodwin & Gelin New York City, on the brief), for defendant-appellant.
Leo Fixler, New York City, for defendants-appellees.
Before LUMBARD, Chief Judge, WATERMAN and FEINBERG, Circuit Judges.
PER CURIAM:


1
Audrey R. Kelly, Commissioner of Insurance of the Commonwealth of Pennsylvania, appeals from an order of the District Court for the Southern District of New York granting summary judgment in favor of Dean Construction Company, Inc. and The New Atlantic Beach Hotel and Cabana Club, Inc., Stuyvesant v. Dean Construction Co., 254 F.Supp. 102 (S.D.N.Y.1966).


2
Although we note that there was a minor error in the district court opinion in stating that the Commissioner of Insurance had filed notice of appeal to the New York Court of Appeals from the decision of the Appellate Division of the Supreme Court reported as Dean Construction Co. v. Agricultural Ins. Co., 22 A.D.2d 82, 254 N.Y.S.2d 196 (1964), this was in no way germane to the determination of the issues.  We affirm for the reasons stated in Judge Bryan's decision.